DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
		Applicant’s amendment and remarks filed September 7, 2021, are responsive to the office action mailed June 23, 2021.  Claims 1-20 were previously pending.  Claims 7, 14, and 18, have been cancelled, claims 1-2, 6, 9-13, 16-17, and 19-20, have been amended, and claims 21-23, are new.  Claims 1-6, 8-13, 15-17, and 19-23, are therefore currently pending and considered in this office action.
Pertaining to Double Patenting rejection in the previous office action
Claims 1, 5-7, 9-12, 16-20, were rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10366174 B2.  Claims 7, 14, and 18, have been cancelled rendering moot this rejection of those claims.  The amendment has not overcome this rejection of the remaining claims, and applicant’s remarks indicate that either a terminal disclaimer has been filed or that applicant requests this rejection be held “in abeyance.”  A terminal disclaimer has not been filed.  The rejection is maintained.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7, 14, and 18, have been cancelled rendering moot this rejection of those claims.  The amendment has partially resolved the problem but there is a remaining lack of clarity that has not been resolved and so the rejection is maintained with a modified rationale.
Pertaining to rejection under 35 USC 101 in the previous office action
		Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 7, 14, and 18, have been cancelled rendering moot this rejection of those claims.  The amendment has not overcome this rejection of the remaining claims and the rejection of those claims is therefore maintained.  New claims 22-23 have been added to the rejection, and claim 21 is eligible.  The discussion of claims 21-23 is incorporated into the rejection and further detailed below.
Pertaining to rejection under 35 USC 102 in the previous office action
Claims 1-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (Paper No. 20210614; Pub. No. US 2005/0027612 A1). Claims 7, 14, and 18, have been cancelled rendering moot this rejection of those claims.  The amendment has overcome this ground of rejection of the remaining claims.


Response to Arguments
Pertaining to rejection under 35 USC 102 in the previous office action
Applicant's arguments filed September 7, 2021, have been fully considered but they are not persuasive.  Claims 1-20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (Paper No. 20210614; Pub. No. US 2005/0027612 A1). Claims 7, 14, and 18, have been cancelled rendering moot this rejection of those claims.
Applicant argues, “Walker fails to disclose the ability to automatically identify "the item being worn by the individual," as recited in claim 1 as amended.”  Remarks pp.11-12.  In support of this position applicant argues that identifying an item by scanning a barcode on a price tag is not the same as automatically identifying the item.  Examiner disagrees.  While scanning a barcode may require a tangential manual activity, such as holding the tag in a place where the scanner can “see” it, this act does not identify the item.  The identification of the item is the result of the stored association of an item with an alphanumeric code that is associated with the barcode, or another means of association of the product with the barcode.  The product is not identified manually by the user, and in fact it is unknown in the art for a user to identify an item by its barcode.  Doing so would defeat the essential purpose of using barcodes to identify items, which is to enable a computerized system to automatically identify a product without the need for a human to identify the product to the computer.  Examiner is confident that the act of a computer identifying an item by its scanned barcode is well within the broadest reasonable interpretation of automatic identification of an item.
remarks filed September 7, 2021, with respect to “the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of a member of the target audience,” has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yang et al. (Paper No. 20210614; Patent No. US 10,915,973 B2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 9-12, 16-20, and 22, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10366174 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims in the present application are broader than and would be anticipated or rendered obvious by the independent claims of the parent patent.  Claim 5 in the present application is substantially equivalent to claim 5 in parent, claims 7 and 17 in the present application are substantially equivalent to claims 2-3 in the parent, claims 9 and 18 in the present application are substantially equivalent 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


		Claims 1-6, 8-13, 15-17, 19-20, and 22-23, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-6, 8-11, and 22-23, are directed to a machine, claims 12-13, 15-17, and 19, are directed to a process, and claim 20 is directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“capturing… an image of an individual wearing an item; automatically identifying the item being worn by the individual; obtaining detailed product information about the item from a product database; selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of a member of the target audience; transmitting image data to … each member of the target audience, the image data including the image of the individual wearing the item; compiling feedback data based on feedback information received from members of the target audience, the feedback information being related to the image of the individual wearing the item; and causing display… of a feedback interface to present the feedback data.” Claim 12.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea, each on its own and all together in combination.  The recited abstract idea falls within the grouping of 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a camera device, a computing device, and at least one display device, in all claims, an additional controller comprising one or more processors in claims 1-6, 8-11, and 21-23, and a tangible machine-readable storage medium embodying instructions that when executed by a machine cause the machine to perform operations in claim 20.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., in claims 1-6, 8-11, 22-23, and 20, the processor(s) or the machine, respectively, are broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities.  In claims 12-13, 15-17, and 19, there is no identification of any additional element performing the steps, and in all claims the only other device identified is a generic camera performing only one step, the single most generic function that any camera must necessarily perform, i.e., capturing an image.  The additional elements do MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generically as applying the method, and the method itself is described only by way of 
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
This could be achieved if the camera discussed above were to contribute significantly more than what is well-understood, routine, and conventional.  The camera i.e., taking a picture, is well-understood, routine, and conventional. See MPEP 2106.05(g).
Components recited as performing functions that are well-understood, routine and conventional cannot be considered significantly more than the abstract idea.  In determining whether the recited functions are well-understood, routine and conventional activities examiner considered court decision(s) discussed in MPEP 2106.05(d)(II) directed to same functions.  These included TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 612-613, 118 USPQ2d 1744, 1747-1748 (Fed. Cir. 2016); Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014); and Gaelco S.A. v. Arachnid, 360, No. 2018‐1469, 2018 U.S. App. LEXIS 32082 (Fed. Cir. Nov. 13, 2018), each of which determined that merely using a camera or cameras to capture images as part of an overall apparatus or method was insignificant extrasolution activity, well-understood, routine, and conventional, and/or at least insufficient to support eligibility.  It was therefore determined that the recited camera and its function is well-understood, routine and conventional.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the methods of organizing human activity and managing personal behavior or relationships or interactions between people in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment, and without offering a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-6, 8-11, 13, 15-17, 19, and 22-23, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the manipulation and communication of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of 
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-6, 8-13, 15-17, 19-20, and 22-23, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Based on the above rationale, claim 23 is eligible.  Claim 23 uses the camera configured to produce an image feed including an image of an individual wearing an item and the controller comprising one or more processors in combination to perform operations including the production of an image feed with an image of an individual wearing an item, and the automatic identification of the item being worn by the individual, using the controller including processor(s) to implement one or more image processing and analysis techniques to recognize the item in the image feed produced by the camera.  This uses the additional elements including the camera and the controller (including processor(s)) in a particular combination to both capture an image and identify a specific item in the image in order to implement a practical application, and the abstract idea is therefore integrated into a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, 15-17, and 19-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 20, recite
“the selecting of the target audience including identifying a relationship between the detailed product information and user data of a member of the target audience,” claim 1.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “the target audience,” and the claim also recites “a member of the target audience,” which is a narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language, “identifying a relationship between the detailed product information and user data,” is (a) applied only to one member of the target i.e., “a member”), or (b) a required feature of the selection of “the target audience” (i.e., all members, i.e., each member selected).  The recitation indicates that a target audience is selected and that a relationship between the product information and “user data of a member” of the audience is identified.  This is not clear.  Is the target audience selected based on a relationship between user data of each member selected and the product data, or is the target audience selected and as part of the selecting a relationship between user data of one member of the audience and the product data is identified?  For present purposes the “each member” construction is being given.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-17, and 19-23, are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Paper No. 20210614; Pub. No. US 2005/0027612 A1) in view of Yang et al. (Paper No. 20210614; Patent No. US 10,915,973 B2).
		Walker teaches most of the limitations of claims 1-6, 8-13, 15-17, and 19-23.  For example Walker discloses, with regard to claim 1, a system comprising:
●	an interactive display (claim 1; see at least figs. 7, 12-16, 20-21);

●	a controller comprising one or more processors configured to perform operations (claim 1; see at least fig. 3, ¶¶0041-0042).
Walker further discloses the operations comprising, with regard to:
Claim 1.
	●	automatically identifying the item being worn by the individual (claims 1, 12, 20; see at least ¶0040 “scanning a product identifier code for the garment,” ¶0163 “an identification code that identifies the garment that he or she is trying on….  the user interface 1710 may include a bar code scanner that the shopper may use to scan a bar code on a price tag that has been affixed to the garment”);	●	obtaining detailed product information about the item from a product database (claims 1, 12, 20; see at least fig. 3, ¶0072 “a product database 324,” ¶0112 “product database … to store data regarding products available for on-line sale”);
	●	transmitting image data to a computing device of each member of the target audience, the image data including the image of the individual wearing the item (claims 1, 12, 20; see at least abstract);
	●	compiling feedback data based on feedback information received from members of the target audience, the feedback information being related to the image of the individual wearing the item (claims 1, 12, 20; see at least abstract “responses may be collected from the participants…”); and

		Walker teaches all of the above as noted and further discloses a) selecting a target audience, b) polling the target audience for feedback, and c) the feedback related to the image of the individual wearing the item, but does not disclose selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of a member of the target audience.  Yang also discloses a) selecting a target audience, b) polling the target audience for feedback, and c) the feedback related to the image of the individual wearing the item, and Yang further discloses:
	●	selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of a member of the target audience (claims 1, 12, 20; see at least Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products,” c12:9-39 “individuals providing knowledge support for e.g., product sales, service, engineering, marketing, or development support teams for e.g., "Appliances”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Walker to include selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of a member of the target audience, as taught by Yang since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the Yang in the method of Walker.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Walker further discloses, pertaining to:
Claim 2. The system of claim 1, wherein the feedback information includes one or more ratings of the image of the individual wearing the item (claims 2, 13; see at least abstract (ratings are “"Buy It" or "Don't Buy It"),” ¶0104 “participant may be allowed to indicate a degree of confidence, strength or certainty of the participant's opinion. … participant may be allowed to indicate a strength of the participant’s opinion (e.g., on a scale of 1 to 5, with 1 being the strongest),” ¶0192 “participants are permitted to view shopper/garment combined images, and… search for shopper/garment images to view…. shoppers may be rated based on responses from the participants”).
Claim 3. The system of claim 2, wherein the compiling of the feedback data includes calculating an aggregate rating from the one or more ratings (claim 3; see at least figs.10, 21, ¶0030 “outputting a percentage of the peers who provided a positive response to the garment … and a percentage of the peers who provided a negative response”).
Claim 4. The system of claim 1, wherein the causing display of the feedback interface comprises transmitting a set of instructions to a mobile device of the individual that cause the mobile device to display the feedback interface (claims 4, 15; see at least fig.21, ¶0064 “shopper terminal 206 and/or a participant terminal 208 may each comprise, for example … a handheld computer such as a cellular telephone”).
Claim 5. The system of claim 1, further comprising retrieving a list of social network connections of the individual, wherein at least one member of the target audience is identified from the list of social network connections of the individual (claim 5; see at least fig. 12 “PEER GROUP,” “BUDDY LIST,” ¶0003 “friends, family members or fellow shoppers.”  Please note: the reference refers throughout to the user’s “peer group.”  This is a social network.).
Claim 6. The system of claim 1, wherein:	●	the detailed product information comprises an item type of the item (claims 6, 16; see at least ¶0048 “garment: includes any article of wearing apparel, including shoes, handbags, belts, hats and other accessories and jewelry,” ¶0114 “database 326 may store additional information about a garment (e.g., designer, color, material, or other description”);
	●	the selecting of the target audience comprises identifying a relationship between the item type and user data of at least one member of the target audience (claims 6, 16; see at least figs. 6-7, 12 indicating that user data includes information such as “buttoned down,” and “dressing style”).
Claim 7. (Cancelled)
Claim 8. The system of claim 1, wherein the selecting of the target audience comprises selecting at least one member of the target audience based on user input indicative of a user selection of the at least one member (claim 8; see at least ¶0058 “participants may be selected based on a group defined by the shopper,” ¶0124 “permits the shopper to select a previously defined panel of specific individuals who are friends or acquaintances of the shopper”).
Claim 9. The system of claim 1, wherein the operations further comprise:	●	transmitting machine-readable instructions to the computing device of each member of the target audience that cause presentation, on the device, of a survey related to the image of the individual wearing the item (claim 9; see at least abstract, figs.1, 11, 13-14, 16, 19-20); and	●	receiving, one or more responses to the survey, the responses including the feedback information (claim 9; see at least abstract, figs. 1, 11, 19, 21).
Claim 10. The system of claim 1, wherein the feedback information includes textual comments related to the image of the individual wearing the item (claim 10; see at least abstract “(e.g., "Buy It" or "Don' t Buy It"),” figs. 9-10, 14).
Claim 11. The system of claim 1, wherein the operations further comprise distorting aspects of the image of the individual wearing the item to anonymize an identity of the individual prior to transmitting the image data to the target audience (claims 11, 19; see at least ¶0119 “Shoppers who wish to preserve their anonymity may be permitted to edit their images so as to obscure their faces,” ¶0195).

Walker in view of Yang further discloses, with regard to:
Claim 12. A method comprising:
	●	capturing, by a camera device, an image of an individual wearing an item (claims 12, 20; see at least Walker ¶0057 “an image is generated of a shopper who is wearing a garment. The image may be generated by a camera such as a digital camera”);
	●	automatically identifying the item being worn by the individual (claims 1, 12, 20; see at least Walker ¶0040 “scanning a product identifier code for the garment,” ¶0163 “an identification code that identifies the garment that he or she is trying on….  the user interface 1710 may include a bar code scanner that the shopper may use to scan a bar code on a price tag that has been affixed to the garment”);	●	 obtaining detailed product information about the item from a product database (claims 1, 12, 20; see at least Walker fig. 3, ¶0072 “a product database 324,” ¶0112 “product database … to store data regarding products available for on-line sale”);	●	 selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of a member of the target audience (claims 1, 12, 20; see at least Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products,” c12:9-39 “individuals providing knowledge support for answering questions may be grouped into those that have expertise in particular subjects such as, … "Appliances," … "Lawn & Garden,"… "Tools,"…. individuals … having expertise about products or services in a single subject area (e.g., product sales, service, engineering, marketing, or development support teams for e.g., "Appliances”);
Walker abstract);
	●	compiling feedback data based on feedback information received from members of the target audience, the feedback information being related to the image of the individual wearing the item (claims 1, 12, 20; see at least Walker abstract “responses may be collected from the participants…”); and	●	causing display, on at least one display device, of a feedback interface to present the feedback data (claims 1, 12, 20; see at least Walker abstract “… and an indication of the results may be output to the shopper,” figs. 11, 18-19, 21 “PRESENT FEEDBACK TO SHOPPER… user interface,” ¶0029 “a cellular telephone of a shopper, displaying results of a request for an opinion regarding a garment”).
Claim 13. The method of claim 12, wherein the feedback information includes one or more ratings of the image of the individual wearing the item (claims 2, 13; see at least Walker abstract (ratings are “"Buy It" or "Don't Buy It"),” ¶0104 “participant may be allowed to indicate a degree of confidence, strength or certainty of the participant's opinion. … participant may be allowed to indicate a strength of the participant’s opinion (e.g., on a scale of 1 to 5, with 1 being the strongest),” ¶0192 “participants are permitted to view shopper/garment combined images, and… search for shopper/garment images to view…. shoppers may be rated based on responses from the participants”).
Claim 14. (Cancelled)
Claim 15. The method of claim 12, wherein the causing display of the feedback interface comprises transmitting a set of instructions to a mobile device of the individual Walker fig.21, ¶0064 “shopper terminal 206 and/or a participant terminal 208 may each comprise, for example … a handheld computer such as a cellular telephone”).
Claim 16. The method of claim 12, wherein:	●	the detailed product information comprises an item type of the item (claims 6, 16; see at least Walker ¶0048 “garment: includes any article of wearing apparel, including shoes, handbags, belts, hats and other accessories and jewelry,” ¶0114 “database 326 may store additional information about a garment (e.g., designer, color, material, or other description”); and	●	 the selecting of the target audience comprises identifying a relationship between the item type and user data of at least one member of the target audience (claims 6, 16; see at least Walker figs. 6-7, 12 indicating that user data includes information such as “buttoned down,” and “dressing style”).
Claim 17. The method of claim 12, wherein:
	●	 the selecting of the target audience comprises identifying a relationship between use case information and user data of at least one member of the target audience (claim 17; see at least Walker ¶0100 "shopper may be allowed to include information in addition to the image with the request to the panel of participants. For example, an indication of ... an occasion to which the garment is to be worn," ¶0114 “additional information about the garment may be included in the request for an opinion that is transmitted to a participant”).
Claim 18. (Cancelled).
Claim 19. The method of claim 12, further comprising distorting aspects of the image of the individual wearing the item to anonymize an identity of the individual prior to transmitting the image data to the target audience (claims 11, 19; see at least Walker ¶0119 “Shoppers who wish to preserve their anonymity may be permitted to edit their images so as to obscure their faces,” ¶0195).

Walker in view of Yang further discloses, with regard to:
Claim 20. A tangible machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations (claim 20; see at least Walker figs. 3, 18; ¶0071) comprising:	●	capturing, by a camera device, an image of an individual wearing an item (claims 12, 20; see at least Walker ¶0057 “an image is generated of a shopper who is wearing a garment. The image may be generated by a camera such as a digital camera”);
	●	automatically identifying the item being worn by the individual (claims 1, 12, 20; see at least Walker ¶0040 “scanning a product identifier code for the garment,” ¶0163 “an identification code that identifies the garment that he or she is trying on….  the user interface 1710 may include a bar code scanner that the shopper may use to scan a bar code on a price tag that has been affixed to the garment”);	●	 obtaining detailed product information about the item from a product database (claims 1, 12, 20; see at least Walker fig. 3, ¶0072 “a product database 324,” ¶0112 “product database … to store data regarding products available for on-line sale”);	●	 selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products,” c12:9-39 “individuals providing knowledge support for answering questions may be grouped into those that have expertise in particular subjects such as, … "Appliances," … "Lawn & Garden,"… "Tools,"…. individuals … having expertise about products or services in a single subject area (e.g., product sales, service, engineering, marketing, or development support teams for e.g., "Appliances”);
	●	transmitting image data to a computing device of each member of the target audience, the image data including the image of the individual wearing the item (claims 1, 12, 20; see at least Walker abstract);
	●	compiling feedback data based on feedback information received from members of the target audience, the feedback information being related to the image of the individual wearing the item (claims 1, 12, 20; see at least abstract “responses may be collected from the participants…”); and	●	causing display, on at least one display device, of a feedback interface to present the feedback data (claims 1, 12, 20; see at least Walker abstract “… and an indication of the results may be output to the shopper,” figs. 11, 18-19, 21 “PRESENT FEEDBACK TO SHOPPER… user interface,” ¶0029 “a cellular telephone of a shopper, displaying results of a request for an opinion regarding a garment”).
Claim 21. The system of claim 1, wherein the automatically identifying the item being worn by the individual comprises automatically recognizing the item in the image feed Yang c12:60-67 “Any pictures submitted with the user question may be … automatically analyzed (e.g., using image processing and recognition techniques) to provide additional information about the user question,” c13:5-20 “attached picture may be … automatically analyzed, and the presence in the picture of a particular product or item may be detected”).
Claim 22. The system of claim 1, wherein the target audience is selected based on both the detailed product information and use case information (claim 22; see at least Walker ¶0100 "shopper may be allowed to include information in addition to the image with the request to the panel of participants. For example, an indication of ... an occasion to which the garment is to be worn," ¶0114 “additional information about the garment may be included in the request for an opinion that is transmitted to a participant,” in view of Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products,” c12:9-39 “individuals providing knowledge support for answering questions may be grouped into those that have expertise in particular subjects such as, … "Appliances," … "Lawn & Garden,"… "Tools,"…. individuals … having expertise about products or services in a single subject area (e.g., product sales, service, engineering, marketing, or development support teams for e.g., "Appliances”).
Claim 23. The system of claim 1, wherein the target audience includes a plurality of users with a transaction history associated with the item (claim 23; see at least Walker ¶0076 “The customer database may also include a historical record of purchases that have been made by the customers,” ¶0185 “Participants may also be rated based on Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	O'Twomney et al., Patent No. US 8,615,448 B1: teaches user selecting a stylist profile and inputting descriptions of items and the item descriptions are submitted to stylist based on the stylist profile.  Discusses uploading pictures of items to create shopping list but does not describe identification of items from images.
	●	Bantz et al., Patent No. US 7,882,043 B2: teaches determining shopping goal based on items in shopping cart and a consultant ranked based on location, availability to consult, expertise, and experience relative to the shopping goal.  They collaborate in shopping.
	●	Chu et al., Pub. No. US 2011/0112890 A1: teaches gathering images and identifying wearable merchandise worn by consumer.  Selects a group based on demographic similarity with subject consumer.
	●	Inoue et al., Pub. No. US 2004/0044589 A1: teaches selecting a person to try on a garment on behalf of another person or group.  This necessarily requires the target be selected based on detailed garment information and identification of the relationship between that information and the selected user (e.g., garment size, shape, relevant body part, etc.).  Selection of the group of reviewers is however based on relationship with the user, not the item.
●	Adeyoola et al., Patent No. US 9,665,906 B2: teaches identification of garment in image, c67:1-47 describes several different ways.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        November 5, 2021